— Judgment unanimously affirmed, without costs. Memorandum: We do not regard that portion of the judgment which provides “and in any other case the marital residence shall be sold” as establishing an unspecified occurrence which would pre-empt or supersede any of the specific events earlier set forth in the judgment defining conditions which would terminate the grant of exclusive use and occupancy of the marital residence to defendant. (Appeal from judgment of Monroe Supreme Court — separation.) Present — Simons, J.P., Hancock, Jr., Doerr, Den-man and Schnepp, JJ.